Citation Nr: 0724481	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  05-28 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disability.


REPRESENTATION

Veteran represented by:	James W. Aaron, Agent


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1953.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (the RO).

The veteran presented testimony before the undersigned Acting 
Veterans Law Judge at the RO in May 2007.  A transcript of 
this hearing has been associated with the veteran's VA claims 
folder.  At the hearing, the veteran's motion for advancement 
on the Board's docket was granted due to his advanced age.  
See 38 C.F.R. § 20.900(c) (2006).  The veteran also submitted 
additional medical evidence directly to the Board at the 
hearing.  He has waived review of this evidence by the RO.  
See 38 C.F.R. § 20.1304 (2006).  

As detailed below, the Board is reopening the veteran's 
service-connection claim for a back disability.  The service-
connection claim for this disability (on the merits) is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  An unappealed January 1990 Board decision denied service 
connection for a back disability.

2.  The evidence associated with the claims file subsequent 
to the January 1990 Board decision is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
raises a reasonable possibility of substantiating the claim 
for service connection for a back disability on the merits.


CONCLUSIONS OF LAW

1.  The January 1990 Board decision is final.  38 U.S.C.A. 
§ 7104(b); 38 C.F.R. § 20.1100 (2006). 

2.  New and material evidence having been submitted, the 
claim for service connection for a back disability is 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 
38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This matter arises out of the veteran's claim that he slipped 
and fell during military service, sustaining a back injury.  
He maintains that his current back disability is directly 
related to the in-service injury.  

The veteran's claim for service connection for a back 
disability was previously denied in a January 1990 Board 
decision.  The veteran did not appeal this decision to the 
United States Court of Appeals for Veterans Claims (then 
known as the Court of Veterans Appeals) and it became final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 
20.1104 (2006).  

In April 2004, the veteran again sought service connection 
for a back disability.  To reopen a claim, new and material 
evidence must be presented or secured.  38 U.S.C.A. § 5108 
(West 2002).  "The Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously-
disallowed claim if new and material evidence is not 
presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  When determining whether a claim should be reopened, 
the credibility of the newly submitted evidence is presumed.  
See Justus v. Principi, 3 Vet. App. 510 (1992).  

"New" evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Evidence of record at the time of the January 1990 Board 
decision included statements from the veteran noting that he 
injured his back in May 1951 (after falling in the shower) 
and was hospitalized for this condition at Tripler Army 
Hospital (Tripler) in Hawaii until October 1951.  The veteran 
maintained that he was then transferred to Percy Jones Army 
Hospital (Percy Jones) in Battle Creek, Michigan where he 
remained hospitalized until January 1952.  He also noted 
being hospitalized a third time during the summer of 1952 at 
the Ft. Polk Army Hospital where a "full body cast" was 
apparently employed.

Service medical records available in January 1990 included 
morning reports from Percy Jones dated in September 1951 
indicating that the veteran was a patient at that facility 
after having been transferred from Tripler.  Additional 
reports from December 1951 indicate that the veteran was 
still a patient at Percy Jones.  None of these records 
indicated the condition or injury which precipitated the 
hospitalization.  

The only other service medical record available in January 
1990 was the report of the veteran's service separation 
examination.  While the examination revealed a normal spine 
and included the veteran's statement that he suffered from 
"no apparent illness," the veteran did report wearing a 
brace or back support in the past.  He also reported being 
hospitalized for "arthritis" at Tripler and Percy Jones, 
but did not indicate the joints involved.  The examiner, 
however, noted that arthritis was present in the "knees and 
hips."  No post-service treatment records were submitted.

The Board's 1990 decision denied the veteran's service-
connection claim because there was no post-service medical 
evidence showing that veteran had a back disability, or that 
such was related to service.  The Board also concluded that 
"any injury to the back in service was transitory and 
cleared prior to discharge."

The evidence submitted by the veteran subsequent to the 
January 1990 Board decision includes current treatment 
records from the veteran's private physicians, Drs. B.R. and 
E.P.  Treatment records from each of these physicians note 
the veteran's complaints of back pain and include diagnoses 
of, inter alia, lumbosacral spinal stenosis with 
radiculopathy.  Dr. B.R. further indicated that the veteran's 
spinal stenosis was the result of his claimed in-service 
injury.  

The additional evidence submitted by the veteran is new in 
that treatment records from Drs. B.R. and E.P. were not of 
record at the time of the January 1990 Board decision.  For 
purposes of determining whether the claim should be reopened, 
the Board will presume the credibility of the newly submitted 
evidence.  See Justus, supra.  Significantly, this new 
evidence is also material in that it addresses the elements 
of service connection that were lacking at the time of the 
prior Board decision, namely the existence of a current back 
disability and its relationship to service.  Because this 
evidence addresses elements of service connection that were 
left unsatisfied at the time of the prior final decision, it 
raises the possibility of substantiating the claim. 

Accordingly, the claim to reopen is granted and consideration 
may be given to the entire evidence of record without regard 
to any prior denials.  However, further evidentiary 
development is necessary in connection with the now-reopened 
claim.  
To the extent that there may be any deficiencies of notice or 
assistance under the provisions of 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159 regarding the issue of whether new and 
material evidence was presented, such deficiencies are moot 
as the claim is reopened.  Moreover, further discussion of 
VA's duties to notify and assist will be included in a later 
decision, should the claim be denied on the merits following 
remand.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back disability is 
reopened; to this extent only, the appeal is granted.


REMAND

Although treatment records from Drs. B.R. and E.P. are 
sufficient to reopen the claim, they must now be evaluated in 
light of all the evidence of record.  The Board specifically 
notes that while Dr. B.R. suggested that the veteran's spinal 
stenosis was the result of his in-service back injury, no 
underlying rationale was provided for this opinion.  See 
generally Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998) (observing that the failure of a physician to provide 
a basis for his/her opinion goes to the weight or credibility 
of the evidence); Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(noting that the probative value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion").  
Rather, it appears that the opinion may have been based 
solely on the veteran's report of his own history.  It also 
appears that Dr. B.R. did not review the veteran's service 
medical records which, as noted above, revealed a normal 
spinal examination on separation from service, although there 
was a notation of a back brace having been worn as well as a 
notation of arthritis.  Given the questions left unanswered 
by Dr. B.R.'s opinion, and given the ambiguity surrounding 
the etiology of the veteran's back disability, the Board 
believes that a remand of the case is in order to obtain an 
additional medical opinion.

The veteran has also submitted a list of private physicians 
who he claims have treated him for his back disability from 
1953 to the late 1980s.  See VA Form 21-4138 dated June 5, 
1989 (the list is a copy of that submitted in connection with 
the veteran's original service-connection claim).  It is 
unclear from the record, however, what, if any, steps have 
been taken to secure these records.  Such records are of 
particular importance given that the oldest post-service 
treatment records in the claims file date from 2004.  
Treatment records covering period of time between service 
separation and 2004 would greatly serve to clarify the nature 
of the veteran's back disability over time, and would inform 
the etiological opinion sought on remand.  As such, the 
veteran should be asked to either provide these records 
himself or provide VA with authorization to obtain the same.  

Finally, the Board notes that the veteran has been consistent 
in his contentions over the years that he injured his back 
during service in a fall.  The RO has made a number of 
efforts to locate a complete set of the veteran's service 
medical records, but it appears that only limited records are 
available.  The veteran also provided statements in the 
record regarding the duty positions that he held during 
service.  Specifically, in a July 2004 chronology submitted 
by the veteran, he indicated that he was placed on light duty 
during service on a few occasions, and at one point he was 
assigned as a company clerk.  In light of these contentions, 
the Board finds that the veteran's service personnel records 
may offer some corroboration to the veteran's statements.  As 
such, efforts should be made to locate the veteran's service 
personnel records that show his duty assignments during 
active service.  If such records are not available, the file 
should be clearly annotated to that effect, and the veteran 
should be notified that such records could not be located.  

This remand will also afford the veteran and his 
representative the opportunity to submit other additional 
evidence, which they may not have felt was necessary in the 
narrower confines of the claim to reopen.

Accordingly, the case is REMANDED for the following:

1.  Obtain copies of the veteran's 
service personnel records, which reflect 
his duty assignments during active 
service.  If such records are not 
available, the file should be clearly 
annotated to that effect, and the veteran 
should be notified that such records 
could not be located and offered an 
opportunity to present such records.

2.  Ask the veteran to provide treatment 
record from all private health care 
providers who have treated him for his 
back disability since service, or to 
provide VA with the authorization to 
obtain the same.  Attempt to obtain 
records from each health care provider 
for which the veteran provides the proper 
authorization form (except where VA has 
already made reasonable efforts to obtain 
records from that provider).

3.  After obtaining any additional 
treatment records, schedule the veteran 
for an examination to determine the 
nature and etiology of his back 
disability.  The claims folder should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  After conducting an 
examination of the veteran and performing 
any clinically-indicated diagnostic 
testing, the examiner should specifically 
identify any back disability present and 
provide an opinion as to whether it is at 
least as likely as not  (50 percent or 
greater) that any current back disability 
is related to any incident of military 
service, to include the veteran's 
reported 1951 back injury.  A report of 
the examination should be prepared and 
associated with the veteran's VA claims 
folder.  The examiner is requested to 
explain any opinion provided, and to 
include supporting references to the 
veteran's medical record.

3.  Thereafter, readjudicate the issue on 
appeal.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded reasonable opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


